First Division
                                                                      May 30, 2006

Nos. 1-04-2305)
     1-04-3038)

THE PEOPLE OF THE STATE OF ILLINOIS,              ) Appeal from
                                                  ) the Circuit Court
    Plaintiff-Appellee,                           ) of Cook County
                                                  )
            v.                                    ) 03 CR 25185
                                                  )
JEROME JONES and DERRICK REEVES,                  )
                                                  ) Honorable
    Defendants-Appellants.                        ) John J. Moran, Jr.,
                                                  ) Judge Presiding
    JUSTICE McBRIDE delivered the opinion of the court:

       In October 2003, defendants Jerome Jones and Derrick Reeves were arrested for the

burglary of a semitrailer belonging to Hammer Express and the theft of chairs contained in the

semitrailer. Defendants were found guilty following a joint bench trial, and Jones was sentenced

to 30 months= probation while Reeves was sentenced to three-years= probation.

       Defendants appeal, arguing that (1) their convictions for burglary should be reversed

because the State failed to establish that the semitrailer was Aa motor vehicle@ within the

definition of the burglary statute; (2) their convictions for felony theft must be reduced to a Class

A misdemeanor and remanded for a new sentencing hearing because the State failed to prove

beyond a reasonable doubt that the fair market value of the chairs was more than $300; (3) their

convictions for felony theft must be reduced to a Class A misdemeanor and remanded for a new

sentencing hearing because they were denied their sixth amendment right to right to confront and

cross-examine witnesses since the State relied on hearsay evidence to prove the element of a

superior interest over the property in the semitrailer; and (4) the statute authorizing the

compulsory extraction and perpetual storage of the DNA of felons violated defendants=
1-04-2305)
1-04-3038)

fourth amendment rights.

       The following evidence was presented at defendants= April 2004 bench trial.

       Pat Barrett testified that he is the president and owner of Hammer Express, an intermodal

trucking company located at 9100 West Plainfield Road, Brookfield, Illinois. Barrett stated that

Hammer Express picks up product at railroad facilities and delivers it throughout the Midwest.

       On October 23, 2003, Barrett learned that a semitrailer had been stolen from his property

in Brookfield and was later found in Chicago. Barrett identified the semitrailer in pictures at

trial. He said the semitrailer was in a different condition than it was on his property.

Specifically, Barrett stated that semitrailers are sealed when they are loaded, and the seal was

Abusted@ on that semitrailer because it was open.

       Barrett testified that he is not the owner of the semitrailer=s contents, but he took out

cargo insurance on the contents because he is responsible for it when it is in his company=s

possession. Barrett stated that he does not know the defendants and did not give Aconsent,

permission or authority to exercise possession or control@ over the semitrailer.

       On cross-examination, Barrett stated that the semitrailer is not attached to the chassis. He

admitted that he did not see the semitrailer in the lot, but his personnel saw it. He said that he

has business records to verify the driver, but he did not bring them to court. He said he thought

the semitrailer was on the lot for a day or so before it was stolen. Barrett stated that the lot is not

secured with a fence or security. Barrett stated that this semitrailer could not be called a trailer

because a trailer is a one-piece unit where the container and chassis are connected as one.

       Officer Timothy Bassie testified that he is an officer assigned to Union Pacific Railroad

                                                   2
1-04-2305)
1-04-3038)

police in Chicago. At around 5 a.m. on October 23, 2003, Officer Bassie was doing a routine

patrol in the general area of a rail yard near 1321 South Oakley in Chicago. While on patrol,

Officer Bassie observed numerous individuals unloading a semitrailer on the 1300 block of

South Oakley. Officer Bassie was just north of the location at the intersection of 13th Street and

Oakley. Officer Bassie stopped his vehicle and continued to watch what was taking place. The

area was lit by streetlights and his view was unobstructed.

       Officer Bassie saw Reeves standing inside the semitrailer and handing boxes down to

Jones and two additional black males. The boxes were large cardboard boxes, approximately 3

to 3 2 feet tall by 2 to 2 2 feet tall. After Reeves handed the box to Jones, Jones walked west to

a vacant lot where there were numerous other boxes and he put it down with the others. Officer

Bassie saw six to eight boxes in the lot. While Jones was placing the box in the lot, Reeves

continued to hand boxes to other individuals. Officer Bassie also saw a fifth person standing on

the southwest corner of Oakley and 13th. This person was watching Officer Bassie.

       Officer Bassie radioed for assistance of burglary in progress. Officer Bassie saw the

person on the corner take out a cell phone, dial a number, and within seconds of dialing, Reeves

retrieved a cell phone and answered. The person on the corner walked westbound away from

Officer Bassie. Reeves climbed down from the semitrailer and began to walk toward Officer

Bassie. Officer Bassie identified himself as a police officer to Reeves and told him to remove

his hand from his pocket. Reeves refused and kept approaching Officer Bassie. Officer Bassie

heard Reeves stating, AI=m the one that called you guys.@

       Officer Bassie then removed his duty weapon and pointed it at Reeves and ordered him to

                                                3
1-04-2305)
1-04-3038)

remove his hand from his jacket pocket. Reeves did not comply and continued to approach until

the 12th District unit arrived at the scene to offer assistance, then Reeves started to back off. As

the backup unit pulled up, Reeves ran westbound toward the lot where the boxes were stacked.

       While Reeves approached him, Officer Bassie saw Jones and the other two individuals

standing in the lot. When Reeves began to flee, he called to the others and they also began to

run. Officer Bassie notified the responding car by radio to go one block over to Heath while he

continued to pursue Reeves. At one point, Reeves jumped over a six-foot fence and caught his

pants, which caused him to hang upside down from the fence. Officer Bassie caught up to

Reeves and found him hanging by his pants to the fence. Reeves= pants were ripped in half.

Officer Bassie removed Reeves= pants from the fence and placed Reeves under arrest. Officer

Bassie saw the responding officers placing Jones under arrest when he was arresting Reeves.

Officer Bassie identified Jones as one of the offenders. The three other offenders were never

caught. Additionally, a woman was discovered in the front passenger seat of a red Pontiac in the

alley. She was lying down with the seat fully reclined.

       Officer Bassie learned that the cardboard boxes contained designer, high-end office

chairs, priced at over $600 each. Officer Bassie discovered this information after running the

semitrailer and chassis numbers to find the owner. He then found out the manufacturer of the

chairs and the manufacturer told him the price value of the chairs.

       Officer Stremplewski testified that he is assigned to the 12th District with the Chicago

police department. In the early morning hours of October 23, 2003, Officer Stremplewski was

working with his partner in uniform on routine patrol. At some point during his patrol, Officer

                                                 4
1-04-2305)
1-04-3038)

Stremplewski responded to a call of a burglary in progress in the vicinity of 13th and Oakley.

         When they arrived at the scene, Officer Bassie told them that there were several subjects

taking Astuff@ out of a semitrailer and had fled the scene through a vacant lot. They then drove

their squad car around the block to Heath, which is one block west of Oakley. They saw one of

the offenders described by Officer Bassie. Officer Stremplewski identified that individual in

court as Jones. Officer Stremplewski and his partner got out of the car and arrested Jones after a

very brief foot chase. Officer Bassie later identified Jones as one of the offenders. Officer

Stremplewski witnessed Officer Bassie arrest Reeves, whom Officer Stremplewski identified in

court.

         Following Officer Stremplewski=s testimony, the State rested its case in chief. The

defendants moved for a directed verdict, arguing that the semitrailer is not a motor

vehicle and that the State did not prove the value of the chairs on the theft count. The

trial court denied the defendants= motion.

         Sharronda Williams testified for the defendants. She stated that she was 20

years old and lived at 1318 South Komensky. She attends Malcolm X College. She

stated that she knows Reeves and was acquainted with Jones.

         On October 23, 2003, Williams was with Reeves. The two of them went to the

movies, and after the movies they picked up Jones. Williams said they picked up Jones

around 1 a.m. From there, they went to go pick up Williams= friend Amanda Tribble.

Tribble lives at 1308 South Oakley. Reeves drove into alley near Oakley because he

had to go to the bathroom. When Reeves stopped the car, he went to use the restroom


                                                 5
1-04-2305)
1-04-3038)

behind some trash cans and Jones went to get Amanda. Jones never returned to the

car because he was arrested at that time. Williams testified that Reeves was also

arrested at that time. Williams stated that she was sitting up in the car when this was

going on. She said they had been there less than five minutes before Reeves and

Jones were arrested. Williams said she was told by a police officer to get out of the car,

and she complied. She was placed in the back of a police car and driven around the

block a few times while the police looked for another suspect. She was placed under

arrest.

          On cross-examination, Williams stated that she was dating Reeves at the time of

the offense, but was no longer dating him at the time of trial. She stated that she and

Reeves, Jones, and Tribble were going to go on a double date bowling at a 24-hour

bowling alley on North Avenue.

          Following Williams= testimony, the defendants rested. The trial court found both

defendants guilty of burglary and felony theft. It noted that the testimony of the police

officers was credible and defendants= witness was not credible. Jones was sentenced

to 30 months of probation and ordered to pay costs of $549. Reeves was found TASC

eligible and sentenced to three years of probation with $499 in costs. Both defendants

were required to submit for DNA testing.

          This appeal followed.

          First, defendants argue that the State failed to prove that the semitrailer they entered was

a motor vehicle within the meaning of the burglary statute. The State responds that defendants


                                                    6
1-04-2305)
1-04-3038)

were charged with Aburglary, in that they knowingly and without authority entered a motor

vehicle or any part thereof,@ and the semitrailer qualifies as a Amotor vehicle or any part thereof.@



          AWhen considering a challenge to a criminal conviction based upon the sufficiency of the

evidence, it is not the function of this court to retry the defendant.@ People v. Hall, 194 Ill. 2d

305, 329-30 (2000). Rather, our inquiry is limited to Awhether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.@ (Emphasis in original.) Jackson v. Virginia,

443 U.S. 307, 319, 61 L. Ed. 2d 560, 573, 99 S. Ct. 2781, 2789 (1979); accord People v. Cox,

195 Ill. 2d 378, 387 (2001). AOnly where the evidence is so improbable or unsatisfactory as to

create reasonable doubt of the defendant's guilt will a conviction be set aside.@ Hall, 194 Ill. 2d

at 330.

          The Criminal Code of 1961 defines burglary as follows:

                         AA person commits burglary when without authority he

                 knowingly enters or without authority remains within a building,

                 housetrailer, watercraft, aircraft, motor vehicle as defined in The

                 Illinois Vehicle Code, railroad car, or any part thereof, with intent

                 to commit therein a felony or theft. This offense shall not include

                 the offenses set out in Section 4-102 of The Illinois Vehicle Code.@

                  720 ILCS 5/19-1(a) (West 2002).

          The question before this court is whether a semitrailer that is not connected to a truck

                                                   7
1-04-2305)
1-04-3038)

falls within the statutory definition of Aa motor vehicle or any part thereof.@

       The cardinal rule of statutory interpretation, to which all other rules are

subordinate, is to ascertain and give effect to the intent of the legislature. People v.

Maggette, 195 Ill. 2d 336, 348 (2001). In determining the legislature's intent, a court

should first consider the statutory language; this is the best means of determining the

legislative intent. Maggette, 195 Ill. 2d at 348. A court must consider the entire statute

and interpret each of its relevant parts together. Paris v. Feder, 179 Ill. 2d 173, 177

(1997). AIf legislative intent can be ascertained from the statute's plain language, that

intent must prevail without resort to other interpretive aids.@ Paris, 179 Ill. 2d at 177.

       AMotor vehicle@ is defined in the Illinois Vehicle Code as:

                       AEvery vehicle which is self-propelled and every vehicle

               which is propelled by electric power obtained from overhead

               trolley wires, but not operated upon rails, except for vehicles

               moved solely by human power and motorized wheelchairs. For

               this Act, motor vehicles are divided into two divisions:

                       First Division: Those motor vehicles which are designed

               for the carrying of not more than 10 persons.

                       Second Division: Those motor vehicles which are designed

               for carrying more than 10 persons, those motor vehicles designed

               or used for living quarters, those motor vehicles which are

               designed for pulling or carrying freight, cargo or implements of


                                                  8
1-04-2305)
1-04-3038)

               husbandry, and those motor vehicles of the First Division

               remodelled for use and used as motor vehicles of the Second

               Division.@ 625 ILCS 5/1-146 (West 2002).

       The defendants contend that the semitrailer does not fit within this definition of a motor

vehicle because the semitrailer involved in the case was not capable of self-propulsion. We

agree that the semitrailer is not a motor vehicle within this definition. However, the burglary

statute includes Aany part@ of a motor vehicle, and we must consider whether the semitrailer is

part of a motor vehicle.

       The Illinois Vehicle Code defines Asemitrailer@ as:

                       AEvery vehicle without motive power, other than a pole

               trailer, designed for carrying persons or property and for being

               drawn by a motor vehicle and so constructed that some part of its

               weight and that of its load rests upon or is carried by another

               vehicle.@ 625 ILCS 5/1-187 (West 2002).

       The semitrailer in this case fits within this definition. The evidence at trial showed that

the semitrailer is designed to be placed on a chassis and connected to a truck tractor.

       ATruck tractor@ is defined as:

                       AEvery motor vehicle designed and used primarily for

               drawing other vehicles and not so constructed as to carry a load

               other than a part of the weight of the vehicle and load so drawn.@

               625 ILCS 5/1-212 (West 2002).

                                                 9
1-04-2305)
1-04-3038)

       To determine legislative intent, we may properly consider not only the language of the

statute, but also the purpose and necessity for the law, the evils sought to be remedied, and goals

to be achieved. People v. Palmer, 218 Ill. 2d 148, 156 (2006). We presume that the legislature

did not intend absurdity, inconvenience or injustice. Palmer, 218 Ill. 2d at 156.

       If we look at the definitions of Asemitrailer@ and Atruck tractor@ together, our

interpretation is that these two vehicles are designed to work as one vehicle when connected. A

semitrailer is designed to be part of a motor vehicle. Its purpose, according to the statutory

definition, is to transport cargo when it is attached to a motor vehicle, such as, a truck tractor.

Furthermore, a semitrailer does not automatically lose its design and function when it is detached

from a motor vehicle. It logically follows that a semitrailer is Aany part thereof@of a motor

vehicle within the ambit of the burglary statute.

       Defendants assert that even if a semitrailer is part of a motor vehicle when connected to a

truck tractor, it is not part of a motor vehicle when it is not connected, as in the present case.

Defendants rely on People v. Ruiz, 133 Ill. App. 3d 1065 (1985), and People v. Denton, 312 Ill.

App. 3d 1137 (2000), in their argument that a semitrailer is not a motor vehicle.

       In Ruiz, the Second District found that a similar semitrailer is not a motor vehicle within

the scope of the burglary statute. Ruiz, 133 Ill. App. 3d 1067. In that case, the semitrailer was

parked next to a loading dock and was used to store boxes of aluminum scrap. The semitrailer

would be hauled away when full, averaging once every three months, and replaced with a new

empty semitrailer. Ruiz, 133 Ill. App. 3d at 1066. The court concluded that since the semitrailer

was not attached to a truck tractor and was not a self-propelled vehicle or propelled by electric

                                                  10
1-04-2305)
1-04-3038)

power, it was not a motor vehicle. Ruiz, 133 Ill. App. 3d at 1067. Instead, the court determined

that because the semitrailer was being used for the storage and shelter of scrap metal, it complied

with the definitions of a housetrailer and a building, and thus it fell within the burglary statute.

Ruiz, 133 Ill. App. 3d at 1067-69.

       Similarly, in Denton, the defendant argued that the semitrailers he entered were not any

type of structure specified in the burglary statute. Denton, 312 Ill. App. 3d at 1139. The Denton

court followed Ruiz=s broad holding that the term Abuilding@ included a commercial semitrailer

used for the storage of goods that would later be delivered to a buyer. Denton, 312 Ill. App. 3d

at 1139. The reviewing court declined to address whether the semitrailers at issue were also

Ahousetrailers@ or Amotor vehicles@ under the burglary statute. Denton, 312 Ill. App. 3d at 1139-

40.

       Ruiz and Denton are clearly distinguishable from this case since neither considered

whether a semitrailer was Aany part thereof@ of a motor vehicle within the scope of section 19-

1(a). The semitrailers in those cases were used primarily for storage and shelter, whereas in the

instant case, Barrett testified that Hammer Express would pick up cargo from railroad facilities

and then deliver the products across the Midwest. Barrett did not give any testimony indicating

that semitrailers are used primarily for storage in his business.

       Our conclusion that a semitrailer is Aany part thereof@ of a motor vehicle under the

burglary statute advances the legislature=s intent to protect the security of structures. The

legislature=s inclusion of the broad phrase Aany part thereof@ to its list of specified structures

extended the protection of the burglary statute. Since we have concluded that a semitrailer is

                                                  11
1-04-2305)
1-04-3038)

Aany part thereof@ of a motor vehicle within the scope of the burglary statute, the State

sufficiently proved defendants guilty of burglary.

       Next, the State contends and defendants concede that if this court affirms defendants=

convictions for burglary, then we need not consider the issues defendants raised regarding their

theft convictions because the trial court properly merged the burglary and theft counts in

accordance with the one-act, one-crime rule. See People v. Garcia, 179 Ill. 2d 55, 71 (1997)

(A[w]hen multiple convictions of greater and lesser offenses are obtained for offenses arising

from a single act, a sentence should be imposed on the most serious offense and the convictions

on the less serious offenses should be vacated@). Since we have affirmed defendants= burglary

convictions, we need not review the issues relating to defendants= theft convictions.

       Defendants also assert that section 5-4-3 of the Unified Code of Corrections, which

allows for the extraction and storage of the deoxyribonucleic acid (DNA) of convicted

felons, violates his fourth amendment right to be free from unreasonable searches and

seizures.

       Section 5-4-3 mandates DNA sampling from any person convicted or found guilty

Aof any offense classified as a felony under Illinois law.@ 730 ILCS 5/5-4-3(a) (West

2002). Such persons Ashall, regardless of the sentence or disposition imposed, be

required to submit specimens of blood, saliva, or tissue to the Illinois Department of

State Police in accordance with the provisions of this [s]ection.@ 730 ILCS 5/5-4-3(a)

(West 2002).

       Defendants maintain that the search provided for is unreasonable because it


                                                 12
1-04-2305)
1-04-3038)

serves no special need aside from general law enforcement. In the alternative, they

contend that any special need presented by the State is outweighed by defendant's

privacy interests. The Illinois Supreme Court has recently, directly addressed

defendants= contentions in People v. Garvin, No. 99031 (March 23, 2006) and rejected

their arguments. The Garvin court held that the Amain purpose@ for the collection of

DNA was Ato absolve innocents, identify the guilty, deter recidivism by identifying those

at a high risk of reoffending, or bring closure to victims@ which it found distinct from

Atraditional law enforcement practices designed to gather evidence in a particular case

to solve a specific crime that ha[d] already been committed.@ Garvin, slip op. at 13-14.

The Garvin court further held that, on balance, the special need of the State outweighed

the privacy interests of its defendant both because of the minimal intrusion presented by

a blood draw (Garvin, slip op. at 15) and because of the reduced privacy expectations of

convicted felons (Garvin, slip op. at 15-16). Therefore, the circuit court's order requiring

extraction and storage of defendant's DNA was lawful.

       For the foregoing reasons, we affirm the decision of the circuit court of Cook

County.

       Affirmed.

       GORDON and BURKE, JJ., concur.




                                             13